Citation Nr: 1615438	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-05 440A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1992 to September 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

The Veteran testified at a March 2013 Travel Board hearing before the undersigned. A copy of the hearing transcript is associated with the claims file.

In July 2015, this issue was remanded by the Board to the Agency of Original Jurisdiction (AOJ) for additional development, including an examination. Unfortunately, another remand is needed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a July 2015 remand, the Board directed the RO to obtain all relevant treatment records, to include all non-duplicative VA medical records relating to the Veteran's sleep apnea dating since 2008.  The Board stated that all attempts to secure this evidence must be documented in the claims file by the RO.  The Board further specified that the RO was to notify the Veteran if it was unable to secure these records, and specified what information needed to be included in such notification.  While the January 2016 Supplemental Statement of the Case indicates that VA treatment records from January 2008 through January 2016 are present in the claims file, the Board finds that there are only VA treatment records for sleep apnea dated from February 2010 to January 2016.  There is nothing in the file to indicate that these VA treatment records do not exist or that further efforts to obtain these records would be futile.  Furthermore, the RO has not notified the Veteran that it has been unable to obtain these VA treatment records.  Therefore, an additional remand is necessary to obtain the VA treatment records for sleep apnea dating from January 2008 to February 2010.

Additionally, the Board's July 2015 remand directed the RO to return the claims file to the VA examiner who completed the November 2013 and January 2015 VA examination reports for an opinion as to whether the Veteran's sleep apnea is at least as likely as not proximately due to or aggravated by the service-connected sinus disorder. In a January 2016 report, the VA examiner opined that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected sinus disorder.  The VA examiner's rationale for this opinion was that "there is conflicting information in that nasal congestion can increase the prevalence; however, when nasal congestion improves the [sleep apnea] may or may not improve."  The Board finds that this rationale is speculative in nature and is not probative. See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive in nature cannot support a claim); Warren v. Brown, 6 Vet. App. 609 (1993) (holding that a physician's statement framed in terms such as "may" or "could" is not probative).  Therefore, this opinion is inadequate and a remand for a new opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. The RO must obtain all relevant treatment records, which have not been previously obtained, to include all non-duplicative VA medical records relating to the Veteran's sleep apnea dating from January 2008 to February 2010, and from January 2016 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  Efforts to obtain these records should only end if these records do not exist or further efforts to obtain them would be futile. If the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) explain that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. Once the record is developed to the extent possible, the RO should request an addendum medical opinion from a new examiner, other than the examiner who provided the November 2013, January 2015, and January 2016 VA examination reports.  The claims file, including a copy of this Remand, must be made available to, and be reviewed by, the VA physician.  The VA physician should note such review in the examination report.

The examiner should opine as to whether the Veteran's sleep apnea is at least as likely as not proximately due to or aggravated by the service-connected sinus disorder.

If the VA examiner determines that an additional examination of the Veteran is necessary to provide a reliable opinion as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary. 

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A complete rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested action has been ensured, readjudicate the issue on appeal on the basis of the additional evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




